Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 26 August 2022 for application number 16/888,212. 
Claims 1, 2, 5, 13, 14, 16, 18, 19, and 22 are currently amended.
Claims 1 – 25 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Response to Amendment
Applicant’s amendment filed 26 August 2022 is sufficient to overcome the rejection of claims 1 – 25 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 26 August 2022, with respect to the rejection(s) of claim(s) 1 – 25 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ravimohan et al., US Pub. No. 2014/0281458 A1.
Ravimohan, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 9, 11 – 15, 17 – 21, and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. [hereafter as Honda], US Pub. No. 2010/0169558 A1 in view of Sharon et al. [hereafter as Sharon], US Pub. No. 2014/0006898 A1 and further in view of Ravimohan et al. [hereafter as Ravimohan], US Pub. No. 2014/0281458 A1.

As per claim 1, Honda discloses an apparatus, comprising:
a memory array [“…recognizing a type of the flash memory 1704 and the number of arrays;…”] [para. 0012], and 
a control component coupled with the memory array [When the controller completes the initialization, the nonvolatile memory device 1701 is able to communicate with the host device 1702 each other] [“At first, when the host device 1702 applies a voltage to the nonvolatile memory device 1701, initialization of the controller 1703 and following initialization of the nonvolatile memory device are carried out. The processor 1705 executes the initialization of the controller 1703 (controller initialization). The controller initialization is a process for: resetting a register not shown in the drawings of each part of the controller; recognizing a type of the flash memory 1704 and the number of arrays; and recognizing information related to a size and a characteristic of the nonvolatile memory device 1701 by reading data stored in a specific region of the flash memory 1704. Time required for the controller initialization is short within a few microseconds. When the controller completes the initialization, the nonvolatile memory device 1701 is able to communicate with the host device 1702 each other.”] [para. 0012] and configured to cause the apparatus to: 
receive, from a host system, a set of commands as part of a boot procedure [initialization] of the host system, the set of commands requesting data stored in a first set of locations of the memory array [host device 1702 issues an initialization command to the nonvolatile memory device 1701] [host device issues the initialization command again] [nonvolatile memory device 1701 outputs the boot code to the host device] [“At step 1801, the host device 1702 issues an initialization command to the nonvolatile memory device 1701 via the nonvolatile memory device IF 1713. The initialization command sent from the host device 1702 is a command for initializing the nonvolatile memory device 1701. The initialization of the nonvolatile memory device 1701 is a process where the processor 1705 in the controller reads management information from the flash memory 1704 via the flash memory IF 1707 and completes the logical-physical address conversion table 1708 on the basis of the read management information.”] [para. 0013] [“Here, the host device issues the initialization command again at step 1802. When the initialization of the controller 1703 in the nonvolatile memory device 1701 has finished in receiving the initialization command at step 1802, the processor 1705 returns a response to the initialization command via the host IF 1706 at step 1803.”] [para. 0015] [“When receiving the response for notifying the completion of the initialization at step 1807 from the nonvolatile memory device 1701, the host device 1702 recognizes that data to which a logical address is designated can be written and read to and from the nonvolatile memory device 1701. Next, the host device 1702 designates a logical address at step 1808 to read a boot code. The nonvolatile memory device 1701 outputs the boot code to the host device 1702 at step 1809.”] [para. 0019]; 
retrieve, as part of the boot procedure, the data from the first set of locations of the memory array based at least in part on receiving the set of commands [nonvolatile memory device 1701 outputs the boot code to the host device 1702] [“When receiving the response for notifying the completion of the initialization at step 1807 from the nonvolatile memory device 1701, the host device 1702 recognizes that data to which a logical address is designated can be written and read to and from the nonvolatile memory device 1701. Next, the host device 1702 designates a logical address at step 1808 to read a boot code. The nonvolatile memory device 1701 outputs the boot code to the host device 1702 at step 1809.”] [para. 0019] [para. 0025]; 
an order [first state where the boot partition can be accessed after power-on] that the data is retrieved from each location [partition] of the first set of locations as part of the boot procedure [controller prepares a first state where the boot partition can be accessed after power-on and a second state where an arbitrary partition of a plurality of said partitions can be accessed] [“To solve the problem, a nonvolatile memory device of the present invention comprises: a controller; and a nonvolatile memory and stores data accessible from an external host device in said nonvolatile memory, the nonvolatile memory deice, wherein: said accessible data is divided into a plurality of partitions; a plurality of said partitions include at least one boot partition; and said controller prepares a first state where the boot partition can be accessed after power-on and a second state where an arbitrary partition of a plurality of said partitions can be accessed, and has means for when said controller changes from said first state to said second state, notifying the external host device whether or not said transition has finished.”] [para. 0028] [“According to the above-mentioned boot code reading sequence, when the memory device is in the first state where the initialization of the controller 103A has finished after the power-on, the host device 102A can read the boot code from the nonvolatile memory device 101A even in the case where the memory device is not still in the second state. This is because the host device 102A becomes able to read data from the flash memory 104 without waiting for completion of the creation of the logical-physical address conversion table 108 in the nonvolatile memory device 101A when designating the boot block address that is information able to be directly related to a physical address corresponding to a logical address in which the boot code is written and issuing a reading command to the nonvolatile memory device 101A. The directly-relating of the boot block address to the physical address in the address scramble part 110 will be described below.”] [para. 0125]; and 
transfer the data from the first set of locations to a second set of locations based at least in part from each location of the first set of locations [reads the boot code from the flash memory 104 via the flash memory IF 107, temporarily retains the boot code in the buffer memory 109, and then outputs the boot code to the host device 102A] [“Upon reception of the command for reading the boot code at step 204, the processor 105 of the nonvolatile memory device 101A firstly returns a response to the host device 102A at step 205. Then, the creation of the logical-physical address conversion table 108 that is the initialization process of the nonvolatile memory device 101A is interrupted once, and the boot part boot block address designated by the reading command at step 204 is sent to the address scramble part 110. The address scramble part 110 converts the boot part boot block address into a corresponding physical address of the flash memory 104 (hereinafter referred to as a boot part physical address). The processor 105 designates the boot part physical address, reads the boot code from the flash memory 104 via the flash memory IF 107, temporarily retains the boot code in the buffer memory 109, and then outputs the boot code to the host device 102A at step 206.”] [para. 0123] [“According to the above-mentioned boot code reading sequence, when the memory device is in the first state where the initialization of the controller 103A has finished after the power-on, the host device 102A can read the boot code from the nonvolatile memory device 101A even in the case where the memory device is not still in the second state. This is because the host device 102A becomes able to read data from the flash memory 104 without waiting for completion of the creation of the logical-physical address conversion table 108 in the nonvolatile memory device 101A when designating the boot block address that is information able to be directly related to a physical address corresponding to a logical address in which the boot code is written and issuing a reading command to the nonvolatile memory device 101A. The directly-relating of the boot block address to the physical address in the address scramble part 110 will be described below. Meanwhile, the processor 105 of the nonvolatile memory device 101A resumes the interrupted initialization after outputting the boot code to the host device 102A.”] [paras. 0125 – 0126].
However, Honda does not explicitly disclose record an order that the data is retrieved;
retrieve, subsequent to the boot procedure, the recorded order that the data is retrieved from each location of the first set of locations; and
transfer the data from the first set of locations to a second set of locations based at least in part on retrieving the recorded order that the data is retrieved.
Sharon teaches transfer the data from the first set of locations to a second set of locations based at least in part on the order that the data is retrieved [the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory] [“Although it may appear that data arriving from the host is arriving in a random fashion, a closer look into the data could reveal that there are actually several separate sequential streams arriving from host simultaneously that, looked at in combination, look random. This same data, however, may be later read where the corresponding LBA's are read in sequential manner. It is contemplated that, in one embodiment, the controller 116 has the ability to detect a combination of sequential streams as they arrive from the host and categorize the corresponding LBA's for each designated sequential data type accordingly. However, in embodiments where such an ability is not present within the controller and the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.”] [para. 0045].
Honda and Sharon are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Honda with Sharon in order to modify Honda where “transfer the data from the first set of locations to a second set of locations based at least in part on the order that the data is retrieved” as taught by Sharon.  One of ordinary skill in the art would be motivated to combine Honda with Sharon before the effective filing date of the claimed invention to improve a system by providing for the ability where “streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.” [Sharon, para. 0045].
However, Honda and Sharon do not explicitly disclose record an order that the data is retrieved;
retrieve, subsequent to the boot procedure, the recorded order that the data is retrieved from each location of the first set of locations; and
transfer the data based at least in part on retrieving the recorded order that the data is retrieved.
Ravimohan record an order that the data is retrieved [“Because during the boot up operation the usual boot up sequence was recorded in the data prediction table 350, the prediction algorithm 450 is effectively able to predict the addresses and the sector counts of the subsequent continuous read operation, which is premised on the assumption that there is a similarity in the read sequence (fetched addresses) in the boot up sequences from the second boot up sequence and subsequent thereto. Thus, the memory system 102 is able to pre-fetch data from the memory 116 into the RAM even before the host 100 issues the read command.”] [para. 0066] [“When invoked, the data prediction algorithm of FIG. 8 expects or predicts the reads corresponding to the same addresses with the same block count (and in the same order) as was recorded in the data prediction table during the previous boot up sequence stored in the data prediction table.”] [para. 0080];
retrieve, subsequent to the boot procedure, the recorded order that the data is retrieved from each location of the first set of locations [“Because during the boot up operation the usual boot up sequence was recorded in the data prediction table 350, the prediction algorithm 450 is effectively able to predict the addresses and the sector counts of the subsequent continuous read operation, which is premised on the assumption that there is a similarity in the read sequence (fetched addresses) in the boot up sequences from the second boot up sequence and subsequent thereto. Thus, the memory system 102 is able to pre-fetch data from the memory 116 into the RAM even before the host 100 issues the read command.”] [para. 0066] [“When invoked, the data prediction algorithm of FIG. 8 expects or predicts the reads corresponding to the same addresses with the same block count (and in the same order) as was recorded in the data prediction table during the previous boot up sequence stored in the data prediction table.”] [para. 0080]; and
transfer the data based at least in part on retrieving the recorded order that the data is retrieved [“Because during the boot up operation the usual boot up sequence was recorded in the data prediction table 350, the prediction algorithm 450 is effectively able to predict the addresses and the sector counts of the subsequent continuous read operation, which is premised on the assumption that there is a similarity in the read sequence (fetched addresses) in the boot up sequences from the second boot up sequence and subsequent thereto. Thus, the memory system 102 is able to pre-fetch data from the memory 116 into the RAM even before the host 100 issues the read command.”] [para. 0066] [“When invoked, the data prediction algorithm of FIG. 8 expects or predicts the reads corresponding to the same addresses with the same block count (and in the same order) as was recorded in the data prediction table during the previous boot up sequence stored in the data prediction table.”] [para. 0080].
Honda, Sharon, and Ravimohan are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Honda and Sharon with Ravimohan in order to modify Honda and Sharon to “record an order that the data is retrieved;
retrieve, subsequent to the boot procedure, the recorded order that the data is retrieved from each location of the first set of locations; and
transfer the data based at least in part on retrieving the recorded order that the data is retrieved” as taught by Ravimohan.  One of ordinary skill in the art would be motivated to combine Honda and Sharon with Ravimohan before the effective filing date of the claimed invention to improve a system by providing for the ability where the “the memory system … is able to pre-fetch data from the memory … into the RAM even before the host … issues the read command.” [Ravimohan, para. 0066].
Claims 13 and 18 are rejected with like reasoning.

As per claim 2, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 1, Sharon teaches wherein the control component is further configured to cause the apparatus to: 
determine the second set of locations in the memory array for storing the data based at least in part on the order that the data is retrieved, the second set of locations comprising a sequential set of physical addresses in the memory array, wherein transferring the data is based at least in part on determining the second set of locations [the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory] [“In another aspect of the invention, a memory device includes a memory having a long term memory array with at least a first partition and a second partition,…”] [para. 0005] [“Although it may appear that data arriving from the host is arriving in a random fashion, a closer look into the data could reveal that there are actually several separate sequential streams arriving from host simultaneously that, looked at in combination, look random. This same data, however, may be later read where the corresponding LBA's are read in sequential manner. It is contemplated that, in one embodiment, the controller 116 has the ability to detect a combination of sequential streams as they arrive from the host and categorize the corresponding LBA's for each designated sequential data type accordingly. However, in embodiments where such an ability is not present within the controller and the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.”] [para. 0045].
Ravimohan teaches retrieving the recorded order that the data is retrieved from each location of the first set of locations [“Because during the boot up operation the usual boot up sequence was recorded in the data prediction table 350, the prediction algorithm 450 is effectively able to predict the addresses and the sector counts of the subsequent continuous read operation, which is premised on the assumption that there is a similarity in the read sequence (fetched addresses) in the boot up sequences from the second boot up sequence and subsequent thereto. Thus, the memory system 102 is able to pre-fetch data from the memory 116 into the RAM even before the host 100 issues the read command.”] [para. 0066] [“When invoked, the data prediction algorithm of FIG. 8 expects or predicts the reads corresponding to the same addresses with the same block count (and in the same order) as was recorded in the data prediction table during the previous boot up sequence stored in the data prediction table.”] [para. 0080].
Claims 14 and 19 are rejected with like reasoning.

As per claim 3, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 1, Sharon teaches wherein the control component is further configured to cause the apparatus to: 
transfer the data from a first set of physical addresses to a second set of physical addresses, wherein the first set of physical addresses correspond to a first pattern and the second set of physical addresses correspond to a second pattern different than the first pattern [the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory] [“In another aspect of the invention, a memory device includes a memory having a long term memory array with at least a first partition and a second partition,…”] [para. 0005] [“Although it may appear that data arriving from the host is arriving in a random fashion, a closer look into the data could reveal that there are actually several separate sequential streams arriving from host simultaneously that, looked at in combination, look random. This same data, however, may be later read where the corresponding LBA's are read in sequential manner. It is contemplated that, in one embodiment, the controller 116 has the ability to detect a combination of sequential streams as they arrive from the host and categorize the corresponding LBA's for each designated sequential data type accordingly. However, in embodiments where such an ability is not present within the controller and the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.”] [para. 0045].
Claims 15 and 20 are rejected with like reasoning.

As per claim 4, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 3, Sharon teaches wherein the first pattern comprises a random pattern and the second pattern comprises a sequential pattern [the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory] [“In another aspect of the invention, a memory device includes a memory having a long term memory array with at least a first partition and a second partition,…”] [para. 0005] [“Although it may appear that data arriving from the host is arriving in a random fashion, a closer look into the data could reveal that there are actually several separate sequential streams arriving from host simultaneously that, looked at in combination, look random. This same data, however, may be later read where the corresponding LBA's are read in sequential manner. It is contemplated that, in one embodiment, the controller 116 has the ability to detect a combination of sequential streams as they arrive from the host and categorize the corresponding LBA's for each designated sequential data type accordingly. However, in embodiments where such an ability is not present within the controller and the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.”] [para. 0045].
Claim 21 is rejected with like reasoning.

As per claim 6, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 1, Honda discloses wherein the control component is further configured to cause the apparatus to: 
receive, from the host system, a second set of commands of a second boot procedure [host device issues the initialization command again], the second set of commands requesting the data [“Here, the host device issues the initialization command again at step 1802. When the initialization of the controller 1703 in the nonvolatile memory device 1701 has finished in receiving the initialization command at step 1802, the processor 1705 returns a response to the initialization command via the host IF 1706 at step 1803.”] [para. 0015] [“The host device 102A that recognized the nonvolatile memory device 101A is in the first state designates the boot block address to read the boot code and issues a command for reading data at step 204. For this purpose, the processor 111 of the host device 102A determines a logical address corresponding to data of the boot code written in the nonvolatile memory device 101A (hereinafter referred to as a boot part logical address). The processor 111 sends the boot part logical address to the boot part address determination part 116. The boot part address determination part 116 converts the boot part logical address that is a logical address sent from the processor 111 into the boot block address by using the LBA-boot part conversion table 117. Hereinafter, the boot block address corresponding to the boot part logical address is referred to as the boot part boot block address. The processor 111 sends the boot part boot block address obtained from the boot part address determination part 116 to the nonvolatile memory device IF 113. The BBA designation access part 115 designates the boot block address to the nonvolatile memory device 101A by using the boot part boot block address given from the processor 111, and issues a reading command to the nonvolatile memory device 101A. The boot block address can be converted into a physical address of the flash memory 104 in the controller 103A. At the timing of step 204, the initialization process does not necessarily have to finish in the nonvolatile memory device 101A. Upon reception of the command for reading the boot code at step 204, the processor 105 of the nonvolatile memory device 101A firstly returns a response to the host device 102A at step 205. Then, the creation of the logical-physical address conversion table 108 that is the initialization process of the nonvolatile memory device 101A is interrupted once, and the boot part boot block address designated by the reading command at step 204 is sent to the address scramble part 110. The address scramble part 110 converts the boot part boot block address into a corresponding physical address of the flash memory 104 (hereinafter referred to as a boot part physical address). The processor 105 designates the boot part physical address, reads the boot code from the flash memory 104 via the flash memory IF 107, temporarily retains the boot code in the buffer memory 109, and then outputs the boot code to the host device 102A at step 206.”] [paras. 0122 – 0123]; and 
retrieve, as part of the second boot procedure, the data from the set of locations of the memory array based at least in part on receiving the second set of commands and the data from the set of locations [“The host device 102A that recognized the nonvolatile memory device 101A is in the first state designates the boot block address to read the boot code and issues a command for reading data at step 204. For this purpose, the processor 111 of the host device 102A determines a logical address corresponding to data of the boot code written in the nonvolatile memory device 101A (hereinafter referred to as a boot part logical address). The processor 111 sends the boot part logical address to the boot part address determination part 116. The boot part address determination part 116 converts the boot part logical address that is a logical address sent from the processor 111 into the boot block address by using the LBA-boot part conversion table 117. Hereinafter, the boot block address corresponding to the boot part logical address is referred to as the boot part boot block address. The processor 111 sends the boot part boot block address obtained from the boot part address determination part 116 to the nonvolatile memory device IF 113. The BBA designation access part 115 designates the boot block address to the nonvolatile memory device 101A by using the boot part boot block address given from the processor 111, and issues a reading command to the nonvolatile memory device 101A. The boot block address can be converted into a physical address of the flash memory 104 in the controller 103A. At the timing of step 204, the initialization process does not necessarily have to finish in the nonvolatile memory device 101A. Upon reception of the command for reading the boot code at step 204, the processor 105 of the nonvolatile memory device 101A firstly returns a response to the host device 102A at step 205. Then, the creation of the logical-physical address conversion table 108 that is the initialization process of the nonvolatile memory device 101A is interrupted once, and the boot part boot block address designated by the reading command at step 204 is sent to the address scramble part 110. The address scramble part 110 converts the boot part boot block address into a corresponding physical address of the flash memory 104 (hereinafter referred to as a boot part physical address). The processor 105 designates the boot part physical address, reads the boot code from the flash memory 104 via the flash memory IF 107, temporarily retains the boot code in the buffer memory 109, and then outputs the boot code to the host device 102A at step 206.”] [paras. 0122 – 0123].
Sharon teaches retrieve, the data from the second set of locations of the memory array based at least in part on transferring the data from the first set of locations to the second set of locations [the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory] [“Although it may appear that data arriving from the host is arriving in a random fashion, a closer look into the data could reveal that there are actually several separate sequential streams arriving from host simultaneously that, looked at in combination, look random. This same data, however, may be later read where the corresponding LBA's are read in sequential manner. It is contemplated that, in one embodiment, the controller 116 has the ability to detect a combination of sequential streams as they arrive from the host and categorize the corresponding LBA's for each designated sequential data type accordingly. However, in embodiments where such an ability is not present within the controller and the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.”] [para. 0045].
Claim 23 is rejected with like reasoning.

As per claim 7, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 6, Sharon teaches the control component is further configured to cause the apparatus to: 
access a word line comprising a sequential set of physical addresses storing the data, the second set of locations comprising the sequential set of physical addresses [the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory] [“Each block is comprised of Word Lines (WL) 206 and a group of cells belonging to same WL 206 is denoted as a physical page.”] [para. 0020] [“Although it may appear that data arriving from the host is arriving in a random fashion, a closer look into the data could reveal that there are actually several separate sequential streams arriving from host simultaneously that, looked at in combination, look random. This same data, however, may be later read where the corresponding LBA's are read in sequential manner. It is contemplated that, in one embodiment, the controller 116 has the ability to detect a combination of sequential streams as they arrive from the host and categorize the corresponding LBA's for each designated sequential data type accordingly. However, in embodiments where such an ability is not present within the controller and the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.”] [para. 0045] [para. 0022].  
Claim 24 is rejected with like reasoning.

As per claim 8, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 1, Honda discloses wherein the control component is further configured to cause the apparatus to: 
update a mapping table [updates information of the logical-physical address conversion table] based at least in part on transferring the data from the first set of locations to the second set of locations, the mapping table comprising a correspondence between one or more logical addresses and one or more physical addresses of the memory array [writing command that designates a logical address to the nonvolatile memory device 101A via the LBA designation access part 114 of the nonvolatile memory device IF 113. The nonvolatile memory device 101A returns a response notifying that the writing command has been recognized at step 402 to the host device 102A. Next, the host device sends the data of boot code corresponding to the writing command at step 401 to the nonvolatile memory device 101A. In the nonvolatile memory device 101A, the data of boot code sent from the host IF 106 at step 403 is retained in the buffer memory 109, and the data is further written to the flash memory 104 via the flash memory IF 107. The processor 105 updates information of the logical-physical address conversion table 108 in the data-writing to the nonvolatile memory device 101A, and writes its copy to the flash memory 104 as backup data] [“The host device 102A includes at least a processor 111, a main memory 112, a nonvolatile memory device IF (interface) 113, a boot part address determination part 116, and a LBA -boot part conversion table 117. Other than the above-mentioned components, various types of user interface parts such as: a keyboard and a pointing device used for inputting data from a user; and a liquid crystal display and a speaker used for outputting data to the user (all of them are not shown in the drawing) are included. The processor 111 controls whole of the inside of the host device 102A. Additionally, the processor 111 has a function for determining a logical address used for writing or reading data required for the controlling to or from the nonvolatile memory device 101A. The main memory 112 is a volatile memory for storing a program code read from the nonvolatile memory device 101A and the like. The nonvolatile memory device IF 113 has an LBA designation access part 114 and a BBA designation access part 115, and controls: data to be read or written from or to the nonvolatile memory device 101A; and an interface for commanding the reading or writing operation. The LBA designation access part 114 of the nonvolatile memory device IF 113 is used when data to which a logical block address (LBA) is designated is written or read, and the BBA designation access part 115 is used in reading data to which the boot block address (BBA) is designated. The boot part address determination part 116 has a function for converting a logical address determined by the processor 111 into the boot block address. On this occasion, the boot part address determination part 116 uses the LBA-boot part conversion table 117. The LBA -boot part conversion table 117 is a table for showing a correspondence relationship of the boot block address to a logical address of the boot code of the host device 102A, the boot code being written in the nonvolatile memory device 101A, and is composed of nonvolatile memory elements.”] [para. 0114] [“At step 401, the processor 111 of the host device 102A firstly issues a writing command that designates a logical address to the nonvolatile memory device 101A via the LBA designation access part 114 of the nonvolatile memory device IF 113. The nonvolatile memory device 101A returns a response notifying that the writing command has been recognized at step 402 to the host device 102A. Next, the host device sends the data of boot code corresponding to the writing command at step 401 to the nonvolatile memory device 101A. In the nonvolatile memory device 101A, the data of boot code sent from the host IF 106 at step 403 is retained in the buffer memory 109, and the data is further written to the flash memory 104 via the flash memory IF 107. The processor 105 updates information of the logical-physical address conversion table 108 in the data-writing to the nonvolatile memory device 101A, and writes its copy to the flash memory 104 as backup data, and a detailed description thereof will be omitted.”] [para. 0139].
Claims 17 and 25 is rejected with like reasoning.

As per claim 9, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 8, Honda discloses the control component is further configured to cause the apparatus to: 
update a first mapping [LBA] associated with the data to a second mapping [BBA] associated with the data, the first mapping indicating a first correspondence between the one or more logical addresses of the data and a first set of physical addresses of the data, the second mapping indicating a second correspondence between the one or more logical addresses of the data and a second set of physical addresses of the data [nonvolatile memory device IF 113 has an LBA designation access part 114 and a BBA designation access part 115, and controls: data to be read or written from or to the nonvolatile memory device 101A; and an interface for commanding the reading or writing operation. The LBA designation access part 114 of the nonvolatile memory device IF 113 is used when data to which a logical block address (LBA) is designated is written or read, and the BBA designation access part 115 is used in reading data to which the boot block address (BBA) is designated] [“The host device 102A includes at least a processor 111, a main memory 112, a nonvolatile memory device IF (interface) 113, a boot part address determination part 116, and a LBA -boot part conversion table 117. Other than the above-mentioned components, various types of user interface parts such as: a keyboard and a pointing device used for inputting data from a user; and a liquid crystal display and a speaker used for outputting data to the user (all of them are not shown in the drawing) are included. The processor 111 controls whole of the inside of the host device 102A. Additionally, the processor 111 has a function for determining a logical address used for writing or reading data required for the controlling to or from the nonvolatile memory device 101A. The main memory 112 is a volatile memory for storing a program code read from the nonvolatile memory device 101A and the like. The nonvolatile memory device IF 113 has an LBA designation access part 114 and a BBA designation access part 115, and controls: data to be read or written from or to the nonvolatile memory device 101A; and an interface for commanding the reading or writing operation. The LBA designation access part 114 of the nonvolatile memory device IF 113 is used when data to which a logical block address (LBA) is designated is written or read, and the BBA designation access part 115 is used in reading data to which the boot block address (BBA) is designated. The boot part address determination part 116 has a function for converting a logical address determined by the processor 111 into the boot block address. On this occasion, the boot part address determination part 116 uses the LBA-boot part conversion table 117. The LBA -boot part conversion table 117 is a table for showing a correspondence relationship of the boot block address to a logical address of the boot code of the host device 102A, the boot code being written in the nonvolatile memory device 101A, and is composed of nonvolatile memory elements.”] [para. 0114] [“At step 401, the processor 111 of the host device 102A firstly issues a writing command that designates a logical address to the nonvolatile memory device 101A via the LBA designation access part 114 of the nonvolatile memory device IF 113. The nonvolatile memory device 101A returns a response notifying that the writing command has been recognized at step 402 to the host device 102A. Next, the host device sends the data of boot code corresponding to the writing command at step 401 to the nonvolatile memory device 101A. In the nonvolatile memory device 101A, the data of boot code sent from the host IF 106 at step 403 is retained in the buffer memory 109, and the data is further written to the flash memory 104 via the flash memory IF 107. The processor 105 updates information of the logical-physical address conversion table 108 in the data-writing to the nonvolatile memory device 101A, and writes its copy to the flash memory 104 as backup data, and a detailed description thereof will be omitted.”] [para. 0139] [paras. 0140 – 0146]. 

As per claim 11, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 1, Sharon teaches wherein the control component is further configured to cause the apparatus to: 
perform one or more media management operations for the memory array [memory management operation, and then analyzing a data type of the data in the first partition to determine if the data type is best stored in the default partition or a second partition] [“In other aspects of the invention, the method may include determining the data type and routing the received data directly to a desired partition in long term memory upon receipt. Alternatively, the method may include applying a first level of ECC protection to received data and storing the data in a default partition until a later triggering event occurs, such as a garbage collection operation or any other type of memory management operation, and then analyzing a data type of the data in the first partition to determine if the data type is best stored in the default partition or a second partition. Data moved from the default partition to a second partition based on later determined data type may be read from the default partition and written to the second partition with a new level (potentially higher level) of ECC protection applied corresponding to that of the second partition. A memory device having at least two partitions in the higher density portion of the long term memory configured for random and sequential data, and a controller configured to store received data in a default partition and later assess the appropriate partition in response to a trigger event, is also disclosed.”] [para. 0006]; and 
determine the second set of locations in the memory array for storing the data based at least in part on the one or more media management operations [memory management operation, and then analyzing a data type of the data in the first partition to determine if the data type is best stored in the default partition or a second partition] [“In other aspects of the invention, the method may include determining the data type and routing the received data directly to a desired partition in long term memory upon receipt. Alternatively, the method may include applying a first level of ECC protection to received data and storing the data in a default partition until a later triggering event occurs, such as a garbage collection operation or any other type of memory management operation, and then analyzing a data type of the data in the first partition to determine if the data type is best stored in the default partition or a second partition. Data moved from the default partition to a second partition based on later determined data type may be read from the default partition and written to the second partition with a new level (potentially higher level) of ECC protection applied corresponding to that of the second partition. A memory device having at least two partitions in the higher density portion of the long term memory configured for random and sequential data, and a controller configured to store received data in a default partition and later assess the appropriate partition in response to a trigger event, is also disclosed.”] [para. 0006].

As per claim 12, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 11, Honda discloses the control component is further configured to cause the apparatus to: 
identify that the data is associated with the boot procedure, wherein determining the second set of locations is based at least in part on the data being associated with the boot procedure [reads the boot code from the flash memory 104 via the flash memory IF 107, temporarily retains the boot code in the buffer memory 109, and then outputs the boot code to the host device 102A] [“Upon reception of the command for reading the boot code at step 204, the processor 105 of the nonvolatile memory device 101A firstly returns a response to the host device 102A at step 205. Then, the creation of the logical-physical address conversion table 108 that is the initialization process of the nonvolatile memory device 101A is interrupted once, and the boot part boot block address designated by the reading command at step 204 is sent to the address scramble part 110. The address scramble part 110 converts the boot part boot block address into a corresponding physical address of the flash memory 104 (hereinafter referred to as a boot part physical address). The processor 105 designates the boot part physical address, reads the boot code from the flash memory 104 via the flash memory IF 107, temporarily retains the boot code in the buffer memory 109, and then outputs the boot code to the host device 102A at step 206.”] [para. 0123] [“According to the above-mentioned boot code reading sequence, when the memory device is in the first state where the initialization of the controller 103A has finished after the power-on, the host device 102A can read the boot code from the nonvolatile memory device 101A even in the case where the memory device is not still in the second state. This is because the host device 102A becomes able to read data from the flash memory 104 without waiting for completion of the creation of the logical-physical address conversion table 108 in the nonvolatile memory device 101A when designating the boot block address that is information able to be directly related to a physical address corresponding to a logical address in which the boot code is written and issuing a reading command to the nonvolatile memory device 101A. The directly-relating of the boot block address to the physical address in the address scramble part 110 will be described below. Meanwhile, the processor 105 of the nonvolatile memory device 101A resumes the interrupted initialization after outputting the boot code to the host device 102A.”] [paras. 0125 – 0126].


Claims 5, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. [hereafter as Honda], US Pub. No. 2010/0169558 A1 in view of Sharon et al. [hereafter as Sharon], US Pub. No. 2014/0006898 A1 and further in view of Ravimohan et al. [hereafter as Ravimohan], US Pub. No. 2014/0281458 A1 as applied to claims 1, 13, and 18 above, and further in view of Tsai et al. [hereafter as Tsai], US Patent No. 5,974,528.

As per claim 5, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 1, Honda discloses wherein the control component is further configured to cause the apparatus to:
operate in an idle mode subsequent to the order that the data is retrieved from the each location of the first set of locations, wherein transferring the data from the first set of locations to the second set of locations is based at least in part on operating in the idle mode [“A nonvolatile storage device includes a controller and a nonvolatile memory. The controller has: a logical-physical address conversion part for converting a logical address designated by a host device into a physical address; and a boot code address conversion part for converting boot code address information designated by the host device into a physical address. After the power-on and before the logical-physical address conversion part becomes usable, a boot code is read from a part of region which can be accessed by designating a logical address from the host device by designating the boot code address information from the outside. Thus, it is possible to rapidly start the nonvolatile memory system after the power-on. In the state where the logical-physical address conversion part can be used, data-reading and data-writing are carried out by designating a logical address from the host device.”] [Abstract] [para. 0021]. 
Sharon teaches determining the order that the data is retrieved from each location of the first set of locations, wherein transferring the data from the first set of locations to the second set of locations [“In another aspect of the invention, a memory device includes a memory having a long term memory array with at least a first partition and a second partition,…”] [para. 0005] [“Although it may appear that data arriving from the host is arriving in a random fashion, a closer look into the data could reveal that there are actually several separate sequential streams arriving from host simultaneously that, looked at in combination, look random. This same data, however, may be later read where the corresponding LBA's are read in sequential manner. It is contemplated that, in one embodiment, the controller 116 has the ability to detect a combination of sequential streams as they arrive from the host and categorize the corresponding LBA's for each designated sequential data type accordingly. However, in embodiments where such an ability is not present within the controller and the streams are initially stored in a partition optimized for random data, then during read operations the controller may identify that the set of LBA's are read sequentially and can convert and move the data into a sequential partition of the long term memory even if no garbage collection operation has been initiated.”] [para. 0045].
Ravimohan teaches recording the order [“Because during the boot up operation the usual boot up sequence was recorded in the data prediction table 350, the prediction algorithm 450 is effectively able to predict the addresses and the sector counts of the subsequent continuous read operation, which is premised on the assumption that there is a similarity in the read sequence (fetched addresses) in the boot up sequences from the second boot up sequence and subsequent thereto. Thus, the memory system 102 is able to pre-fetch data from the memory 116 into the RAM even before the host 100 issues the read command.”] [para. 0066] [“When invoked, the data prediction algorithm of FIG. 8 expects or predicts the reads corresponding to the same addresses with the same block count (and in the same order) as was recorded in the data prediction table during the previous boot up sequence stored in the data prediction table.”] [para. 0080].

However, Honda, Sharon and Ravimohan do not explicitly disclose operate in an idle mode subsequent to determining the data is retrieved from the first set of locations, wherein transferring the data from the first set of locations to the second set of locations is based at least in part on operating in the idle mode.
Tsai teaches operate in an idle mode subsequent to determining the data is retrieved from the first set of locations, wherein transferring the data from the first set of locations to the second set of locations is based at least in part on operating in the idle mode [“The microcomputer of claim 8, wherein when the microprocessor unit operates in the idle mode, if the control instruction stored in the control register is set to programming mode, the data currently stored in the data register are transferred to and written into the user block of the embedded flash memory unit at locations specified by the address values stored in the address register.”] [claim 9].
Honda, Sharon, Ravimohan, and Tsai are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Honda, Sharon and Ravimohan with Tsai in order to modify Honda, Sharon and Ravimohan where “operate in an idle mode subsequent to determining the data is retrieved from the first set of locations, wherein transferring the data from the first set of locations to the second set of locations is based at least in part on operating in the idle mode” as taught by Tsai.  One of ordinary skill in the art would be motivated to combine Honda, Sharon and Ravimohan with Tsai before the effective filing date of the claimed invention to improve a system by providing for the ability where the “microprocessor unit operates in the idle mode, if the control instruction stored in the control register is set to programming mode, the data currently stored in the data register are transferred to and written into the user block of the embedded flash memory unit at locations specified by the address values stored in the address register.” [Tsai, claim 9].
Claims 16 and 22 are rejected with like reasoning.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. [hereafter as Honda], US Pub. No. 2010/0169558 A1 in view of Sharon et al. [hereafter as Sharon], US Pub. No. 2014/0006898 A1 and further in view of Ravimohan et al. [hereafter as Ravimohan], US Pub. No. 2014/0281458 A1 as applied to claim 8 above, and further in view of Muthiah et al. [hereafter as Muthiah], US Pub. No. 2020/0379910 A1.

As per claim 10, Honda in view of Sharon and further in view of Ravimohan discloses the apparatus of claim 8, however Honda, Sharon and Ravimohan do not explicitly disclose the control component is further configured to cause the apparatus to: 
adjust a granularity of an entry of the mapping table, the granularity indicating a quantity of physical addresses of the data that correspond to a logical address of the data.
Muthiah teaches the control component is further configured to cause the apparatus to: 
adjust a granularity of an entry of the mapping table, the granularity indicating a quantity of physical addresses of the data that correspond to a logical address of the data [“A storage system, host, and method for storage system calibration are provided. In one embodiment, a storage system is provided comprising a memory and a controller. The controller is configured to: determine a pattern of host writes to the memory; determine whether the pattern of host writes matches a granularity of a logical-to -physical address map used by the storage system; and in response to determining that the pattern of host writes does not match the granularity of the logical-to -physical address map used by the storage system, change the granularity of the logical-to -physical address map used by the storage system.”] [Abstract].
Honda, Sharon, Ravimohan, and Muthiah are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Honda, Sharon, and Ravimohan with Muthiah in order to modify Honda, Sharon, and Ravimohan where “the control component is further configured to cause the apparatus to: 
adjust a granularity of an entry of the mapping table, the granularity indicating a quantity of physical addresses of the data that correspond to a logical address of the data” as taught by Muthiah.  One of ordinary skill in the art would be motivated to combine Honda, Sharon, and Ravimohan with Muthiah before the effective filing date of the claimed invention to improve a system by providing for the ability where the “controller is configured to: determine a pattern of host writes to the memory; determine whether the pattern of host writes matches a granularity of a logical-to -physical address map used by the storage system; and in response to determining that the pattern of host writes does not match the granularity of the logical-to -physical address map used by the storage system, change the granularity of the logical-to -physical address map used by the storage system.” [Muthiah, Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135       

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135